Exhibit 10.3

 

MEIRAGTX HOLDINGS PLC

 

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of MeiraGTx
Holdings plc (the “Company”) shall receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Program (this “Program”).  The
cash and equity compensation described in this Program shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Program shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors.

I.          CASH COMPENSATION

A.        Annual Retainers.  Each Non-Employee Director shall receive an annual
retainer of $25,000 for service on the Board.

B.         Additional Annual Retainers.  In addition, each Non-Employee Director
shall receive the following annual retainers:

1.         Chairman of the Board or Lead Independent Director.  A Non-Employee
Director serving as Chairman of the Board or Lead Independent Director shall
receive an additional annual retainer of $25,000 for such service.

2.         Audit Committee.  A Non-Employee Director serving as Chairperson of
the Audit Committee shall receive an additional annual retainer of $15,000 for
such service. A Non-Employee Director serving as a member other than the
Chairperson of the Audit Committee shall receive an additional annual retainer
of $5,000 for such service.

3.         Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $10,000 for such service. A Non-Employee Director serving as a
member other than the Chairperson of the Compensation Committee shall receive an
additional annual retainer of $5,000 for such service.

4.         Nominating and Corporate Governance Committee.  A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $10,000 for such
service. A Non-Employee Director serving as a member other than the Chairperson
of the Nominating and Corporate Governance Committee shall receive an additional
annual retainer of $5,000 for such service.










 

5.         Science and Technology Committee.  A Non-Employee Director serving as
Chairperson of the Science and Technology Committee shall receive an additional
annual retainer of $10,000 for such service. A Non-Employee Director serving as
a member other than the Chairperson of the Science and Technology Committee
shall receive an additional annual retainer of $5,000 for such service.

C.         Payment of Retainers.  The annual retainers described in Sections
I(A) and I(B) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid in cash by the Company in arrears not later than the fifteenth
day following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section I(B), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.

 

II.        EQUITY COMPENSATION

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2018 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form approved by the Board.  All
applicable terms of the Equity Plan apply to this Program as if fully set forth
herein, and all grants of options hereby are subject in all respects to the
terms of the Equity Plan and the applicable award agreement.

A.        Initial Awards.  Each Non-Employee Director who is initially elected
or appointed to the Board shall receive an option to purchase 50,000 ordinary
shares of the Company on the date of such initial election or appointment. The
awards described in this Section II(A) shall be referred to as “Initial
Awards.”  No Non-Employee Director shall be granted more than one Initial Award.

B.         Subsequent Awards.  A Non-Employee Director who (i) has been serving
as a Non-Employee Director on the Board for at least six months as of the date
of any annual meeting of the Company’s shareholders and (ii) will continue to
serve as a Non-Employee Director immediately following such meeting, shall be
automatically granted an option to purchase 25,000 ordinary shares of the
Company on the date of such annual meeting.  The awards described in this
Section II(B) shall be referred to as “Subsequent Awards.”  For the avoidance of
doubt, a Non-Employee Director elected for the first time to the Board at an
annual meeting of the Company’s shareholders shall only receive an Initial Award
in connection with such election, and shall not receive any Subsequent Award on
the date of such meeting as well.

 

C.         Termination of Employment of Employee Directors.  Members of the
Board who are employees of the Company or any parent or subsidiary of the
Company who subsequently terminate their employment with the Company and any
parent or subsidiary of the Company and remain on the Board will not receive an
Initial Award pursuant to Section II(A) above, but to the extent that they are
otherwise entitled, will receive, after termination from employment with the










 

Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section II(B) above.

D.        Terms of Awards Granted to Non-Employee Directors

1.         Exercise Price.  The per share exercise price of each option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of an ordinary share on the date the option is granted.

2.         Vesting.  Each Initial Award shall vest and become exercisable in
thirty-six (36) substantially equal monthly installments following the date of
grant, such that the Initial Award shall be fully vested on the third
anniversary of the date of grant, subject to the Non-Employee Director
continuing in service as a Non-Employee Director through each such vesting
date.  Each Subsequent Award shall vest and become exercisable on the earlier of
the first anniversary of the date of grant or the day immediately prior to the
date of the next annual meeting of the Company’s shareholders occurring after
the date of grant, in either case subject to the Non-Employee Director
continuing in service on the Board as a Non-Employee Director through each such
vesting date.  Unless the Board otherwise determines, any portion of an Initial
Award or Subsequent Award which is unvested or unexercisable at the time of a
Non-Employee Director’s termination of service on the Board as a Non-Employee
Director shall be immediately forfeited upon such termination of service and
shall not thereafter become vested and exercisable.  All of a Non-Employee
Director’s Initial Awards and Subsequent Awards shall vest in full immediately
prior to the occurrence of a Change in Control (as defined in the Equity Plan),
to the extent outstanding at such time.

3.         Term.  The maximum term of each option granted to a Non-Employee
Director hereunder shall be ten (10) years from the date the option is granted.

* * * * *

 



